The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Steven Lesavich on 2 September 2022.
The application has been amended as follows:
1. (Currently amended) A method for battery management on a mobile geofencing device located on or in a vehicle, the method executed by one or more processors on a plurality of network devices, comprising:
generating automatically and periodically in real-time, a connection request to the mobile geofencing device located on or in [[a]] the vehicle during a pre-determined timed connection interval to send vehicle location information to a processors via a communications network; 
determining device;
determining 
determining 
determining ;
determining ;
estimating ;
sending in real-time 



sending device is in a low voltage state[[,]];
calculating ;
entering a wait state device until the new pre-determined time period for the new alert connection interval occurs, wherein the wait state is a state of the internal battery when the mobile geofencing device waits for the internal battery of the mobile geofencing device to reach an optimal temperature to re-connect the mobile geofencing device to the server network device and the one or more network devices external to the vehicle via the communications network; and 
controlling, monitoring and reporting geofencing location and battery management usage of the mobile geofencing device for the new pre-determined time period for the new alert connection interval. 
2. (Currently amended) The method of Claim 1, wherein the step of determining 
determining 
3. (Currently amended) The method of Claim 1, wherein the step entering [[a]] the wait state 
monitoring 
the monitoring triggered by one or more Micromachined MicroElectromechanical systems (MEMS) sensors in the vehicle.
4. (Currently amended) The method of Claim 1, wherein the MEMS sensors in the vehicle include MEMS sensors for: a speedometer system, a Global Positioning System (GPS), a heating system, an air conditioning system or a window system, an ignition system in the vehicle.
5. (Currently amended) The method of Claim 4, further comprising:
estimating 
estimating 
estimating the vehicle, the estimated new temperature information for the vehicle and the determined temperature information for the vehicle.
8. (Currently amended) The method of Claim 1, further comprising:
estimating 
7. (Currently amended) The method of Claim 1, wherein the step of sending in real-time status message further includes:
displaying on a graphical user interface on the server network device and the one or more other network devices, a graphical display of battery operational information for the mobile geofencing device and other mobile geofencing devices on or in other vehicles.
8. (Currently amended) The method of Claim 1, further comprising:
displaying on a display component on the mobile geofencing device, battery operational information for the mobile geofencing device in or on the vehicle.
9. (Currently amended) The method of Claim 1, wherein the mobile geofencing device includes an on-board diagnostics apparatus (OBD), on-board diagnostics, second generation apparatus (OBD-2), or a network device with one or more processors including a geofence location application.
10. (Currently amended) The method of Claim 9, wherein the plurality of network devices include: mobile phones, tablet computers, laptop computers, surface computers, personal digital/data assistants or wearable network devices.
11. (Currently amended) The method of Claim 9, wherein the mobile geofencing device and the plurality of network devices further include:
a standalone battery management application that is not included in [[the]] a management application or the geofence location application.
12. (Currently amended) The method of Claim 1, wherein the mobile geofencing device includes a Global Positioning Services (GPS) component and a temperature collection component.
13. (Currently amended) The method of Claim 12, wherein the mobile geofencing device further includes: a humidity collection component or a barometric pressure collection component.
14. (Currently amended) The method of Claim 1, further comprising:
determining device located on or in the vehicle, automatically and periodically in real-time, new voltage level information for the internal battery, new location information for the vehicle and new temperature information for the vehicle during the pre-determined timed connection interval[[,]];
the determined new voltage level determined to be below the pre-determined voltage threshold indicating use of the internal battery on the mobile geofencing device requires adjusting; 
sending 
the status message including the determined new voltage level information for the internal battery, the determined new temperature information for the vehicle during the pre-determined timed connection interval; and
receiving on the mobile geofencing device from the mobile geofencing device calculated by the server network device, the new next pre-determined timed connection interval calculated on the server network device using the new voltage level information for the internal battery, new location information for the vehicle and new temperature information from the status message and the determined new voltage level below the pre-determined voltage threshold.
15. (Currently amended) The method of Claim 1, further comprising:
receiving device on the via the communications network during the pre- determined timed connection interval, the status alert message including a determined new voltage level information for the internal battery, a determined new temperature information for the vehicle during the pre-determined timed connection interval, the determined new voltage level determined to be below the pre-determined voltage threshold indicating use of the internal battery on the mobile geofencing device requires adjusting;
calculating and
sending a status alert response message from device on the via the communications network during the pre-determined timed connection interval, the status alert response message including a calculated new next connection pre-determined timed connection interval to be used on mobile geofence device and instructions on how the mobile geofencing device device based the received new voltage level information for the internal battery determined to be below the pre-determined voltage threshold.
16. (Currently amended) The method of Claim 1, further comprising:
receiving device located on or in the vehicle, a server status alert response message from ;
the status alert message including a calculated new next connection pre-determined timed connection interval to be used on the mobile geofence device and instructions on how the mobile geofencing device should adjust its battery usage on the internal battery on the mobile geofencing device;
storing device based on the status alert response message; and
adjusting device based on instructions in the status alert response message.
17. (Currently amended) The method of Claim 1, further comprising:
sending device during a location discovery time period, a plurality of discovery location messages including discovery location information for the vehicle, to 
the plurality of discovery location messages including discovery location information including Global Positioning System (GPS) location information and cell tower location identification information for the vehicle; and
sending device after the location discovery time period has expired, a plurality of location messages including location information for the vehicle, to the server network device via the communications network, the location information including Global Positioning System (GPS) location information.
18. (Currently amended) The method of Claim 1, further comprising:
receiving device via the communications network during a location discovery time period a plurality of discovery location messages including discovery location information for the vehicle, the discovery location information including Global Positioning System (GPS) location information and cell tower location identification information for the vehicle;
storing 
receiving device via the communications network after the location discovery time period has expired a plurality of location messages including location information for the vehicle, the location information including Global Positioning System (GPS) location information; and
storing 
estimating device on or in the vehicle.
19. (Currently amended) The method of Claim 1, further comprising: 
a cloud communications network, with one or more cloud server network devices each with one or more processors, a cloud Infrastructure as a Service (laaS)[[,]]; 
a cloud Platform as a Service (PaaS) [[,]]; and 
one or more other cloud services including a specific cloud Software as a Service (SaaS) service providing geofence location and battery management services.
20. (Currently amended) A non-transitory computer readable medium have stored therein a plurality of instructions for causing one or more processors on a plurality of network devices to execute a method, the method comprising:
generating automatically and periodically in real-time, a connection request to a mobile geofencing device with one or more processors located on or in a vehicle during a pre-determined timed connection interval to send vehicle location information to processors via a communications network;
determining device;
determining 
determining 
determining ;
determining ;
estimating ;
sending in real-time 



sending temperature information on the mobile geofencing device is in a low voltage state[,]];
calculating ;
entering a wait state device until the new pre-determined time period for the new alert connection interval occurs, wherein the wait state is a state of the internal battery when the mobile geofencing device waits for the internal battery of the mobile geofencing device to reach an optimal temperature to re-connect the mobile geofencing device to the server network device and the one or more network devices external to the vehicle via the communications network; and 
controlling, monitoring and reporting geofencing location and battery management usage of the mobile geofencing device for the new pre-determined time period for the new alert connection interval.
21. (Currently amended) A system for battery management on a mobile geofencing device, comprising in combination: 
one or more the mobile geofencing device each with or more processors; 

one or more server network devices each with one or more processors; 
a communications network; and
one or more network devices each with one or more processors configured for: 
[[for]] generating automatically and periodically in real-time, a connection request to a mobile geofencing device with one or more processors located on or in a vehicle during a pre-determined timed connection interval to send vehicle location information to processors via the communications network; 
[[for]] determining device; 
[[for]] determining 
[[for]] determining 
[[for]] determining ;
[[for]] determining ;
[[for]] estimating ;
[[for]] sending in real-time determined temperature information for the vehicle and the estimated battery usage required by the internal battery based on the determined temperature information; and



[[for]] sending device is in a low voltage state[[,]];
[[for]] calculating ;
[[for]] entering a wait state device until the new pre-determined time period for the new alert connection interval occurs, wherein the wait state is a state of the internal battery when the mobile geofencing device waits for the internal battery of the mobile geofencing device to reach an optimal temperature to re-connect the mobile geofencing device to the server network device and the one or more network devices external to the vehicle via the communications network; and 
controlling, monitoring and reporting geofencing location and battery management usage of the mobile geofencing device for the new pre-determined time period for the new alert connection interval.
ALLOWABLE SUBJECT MATTER
Claims 1-21 are pending and allowed.  Claims 1-21 are currently amended.  
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Bastian et al. US 2019/0235092 (A1) teaches an inventory tracking system that includes a tracking device coupled to a transport structure that is designed to carry items. The tracking device includes a processor as well as several modules operatively connected to the processor for determining the location of the transport structure. The tracking device determines location using a short-range communication module when the tracking device is within a storage facility. When outside of the storage facility, the tracking device determines a location of the transport structure using a satellite navigation module. A mobile communication module is used to determine the location of the transport structure if neither the short-range communication module nor the satellite navigation module is successful.
In regarding to independent claims 1, 20 and 21, Bastian taken either individually or in combination with other prior art of record fails to teach or render obvious a method and system for method for battery management on a mobile geofencing device located on or in a vehicle, the method executed by one or more processors on a plurality of network devices, comprising: calculating a new pre-determined time period for a new alert connection interval that is different than the pre-determined connection interval, to generate a next connection request.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571)273-8300 (Official Communications: including After Final Communications labeled “Box AF”)
(571)273-6705 (Draft Communications)

/YUEN WONG/           Primary Examiner, Art Unit 3667